DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 18-20) in the reply filed on 7/20/2022 is acknowledged.
Upon reconsideration of the requirement, the examiner has determined that previously designated Group II (claims 9-12) is not sufficiently distinct from Group I such that claims 9-12 may be examined without substantial burden (noting that claim 9 essentially recites the subject matter of claims 1 and 3, and claims 10-12 are similar to claims 2, 4, 5, and 7).
In light of the above, Group III (claims 13-17is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 2 objected to because of the following informalities:
Claim 2 recites “a fastening devices”, but should be amended to recite --fastening devices-- or --a fastening device--.
Claim 5 recites “wherein the die tool assembly further includes first and second stop elements are in contact”, but should be amended to recite --wherein the die tool assembly further includes first and second stop elements in contact--.
Claim 20 recites “a fastening devices”, but should be amended to recite --fastening devices-- or --a fastening device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 and 12 recite “about” in reference to various values or ranges of values. However, the term “about” renders the scope of these values or ranges unclear as it suggests that values are not specifically as recited, but may include values beyond those recited, while the disclose lacks any guidance as to what degree beyond the claimed ranges would be within the claimed scope as modified by “about”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 6 and 19 recite “further comprising maintaining the compression forces on the plurality of packing components for a selected period of time”. However, claim 1 (from which claims 6 and 9 depend) already establishes compressing the plurality of packing components. Doing so would inherently involve compression forces, and said forces would inherently be applied over some period of time (i.e. the forces could not be applied instantaneously or over zero time). Thus, claims 6 and 19 effectively fail to further limit the claim from which they depend as they only recite that which would inherently occur in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartsch (DE19941617, cited in IDS, with reference to translation).
Claim 1: Bartsch discloses a method of forming a packing cartridge (shaft seal - paragraphs 1-2) from a plurality of packing components (1.1, 1.2, 1.3 - paragraph 24), comprising placing a plurality of individual packing components (Id.) in a stacked manner in a die tool assembly (Fig. 2), compressing the plurality of packing components in a first direction (e.g. from the top using press ram 3 - paragraph 24), compressing the plurality of packing components in a second direction opposite the first direction (e.g. from the bottom using press ram 4 - paragraph 24) to form the packing cartridge, wherein in the packing cartridge the plurality of packing components are mechanically linked together (the packing components are made from graphite, e.g. paragraph 15, which is understood as having the intrinsic property of mechanically linking under compression for example as described in the instant application on pages 13-14), and removing the packing cartridge from the die tool assembly as a unitary assembly (removal of the packing cartridge, while not explicitly disclosed, is implied in order to have a useful end product within a device having a rotating or axially movable shaft, paragraph 8, i.e. the resulting cartridge would not be kept indefinitely inside the die tool).
Claims 2 and 20: The packing components are mechanically linked together free of a fastening devices or an adhesive to form the packing cartridge (as noted above, the components are made from graphite, and no adhesive or fastening devices are disclosed).
Claim 3: After the step of compressing the plurality of packing components in the first direction (e.g. using the upper ram 3), re-orienting the die tool assembly so that the packing components can be compressed in the second direction (“re-orienting” can be broadly construed as any movement or reconfiguration of the die tool assembly, such that subsequent movement of the lower ram could be said re-orientation, noting that the rams may move simultaneously or sequentially - paragraph 14).
Claim 4: The method further comprises assembling the die tool assembly with a barrel component (2.1) having a chamber (space inside, evident in Fig. 2), a seat element (e.g. top of ram 4) disposed in the chamber, and a post (5) disposed in a chamber of the seat element, wherein the plurality of packing components (1.1, 1.2, 1.3) are disposed within the chamber of the barrel component (Fig. 2).
Claim 5: The die tool assembly further includes first and second stop elements (e.g. the flanges of rams 3 and 4) are in contact with top and bottom surfaces of the barrel component (evident in Fig. 2 that the flanges could contact the end of the barrel and would serve to stop the rams), respectively.
Claims 6 and 19: The method further comprises maintaining the compression forces on the plurality of packing components for a selected period of time (the compression would inherently apply compression forces for some period of time).
Claim 18: The method further comprises simultaneously compressing the plurality of packing components in the first direction and the second direction (paragraph 14).

Claim 9: Bartsch discloses a method of forming a packing cartridge (shaft seal - paragraphs 1-2) from a plurality of packing components (1.1, 1.2, 1.3 - paragraph 24), comprising placing a plurality of individual packing components (Id.) in a stacked manner in a die tool assembly (Fig. 2), compressing the plurality of packing components in a first direction (e.g. from the top using press ram 3 - paragraph 24), orienting the die tool assembly to compress the plurality of packing components in a second direction opposite to the first direction (e.g. a subsequent movement of press ram 4 - paragraphs 14 and 24) to form the packing cartridge, wherein in the packing cartridge the plurality of packing components are mechanically linked together (the packing components are made from graphite, e.g. paragraph 15, which is understood as having the intrinsic property of mechanically linking under compression for example as described in the instant application on pages 13-14), and removing the packing cartridge from the die tool assembly as a unitary assembly (removal of the packing cartridge, while not explicitly disclosed, is implied in order to have a useful end product within a device having a rotating or axially movable shaft, paragraph 8, i.e. the resulting cartridge would not be kept indefinitely inside the die tool).
Claim 10: The packing components are mechanically linked together free of a fastening devices or an adhesive to form the packing cartridge (as noted above, the components are made from graphite, and no adhesive or fastening devices are disclosed).
Claim 11: The method further comprises assembling the die tool assembly with a barrel component (2.1) having a chamber (space inside, evident in Fig. 2), a seat element (e.g. top of ram 4) disposed in the chamber, and a post (5) disposed in a chamber of the seat element, and one or more stop elements (e.g. the flanges of rams 3 and 4) disposed in contact with a top surface or a bottom surface of the barrel component (evident in Fig. 2 that the flanges could contact the end of the barrel and would serve to stop the rams), and wherein the plurality of packing components (1.1, 1.2, 1.3) are disposed within the chamber of the barrel component (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch in view of Applicant’s Admitted Prior Art (AAPA) or alternatively Vogel et al. (CA2446268, English equivalent to WO2002090803 cited in IDS).
Bartsch discloses a method substantially as claimed except for maintaining the compression forces on the plurality of packing components for a time period between about 1 second and about 90 seconds. However, the compression forces would have to be applied over some period of time as discussed above. Furthermore, Applicant states that “[t]hose of ordinary skill will readily recognize and be able to determine the appropriate compression time based on the type of packing material employed in the packing components, the number of packing components mounted within the barrel component 72, the shape and size of the packing component, and the preferred final cartridge dimensions” (page 11). Thus, the examiner submits that selection of the appropriate compression time, such as between about 1 and about 90 seconds, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as stated by Applicant. Also note that Applicant has not disclosed any criticality for the claimed limitation.
Alternatively, Vogel et al. teaches a similar method of compressing a graphite packing material (e.g. page 1) wherein the packing components may be compressed from a few seconds to two minutes (120 second), depending on the desired degree of compression (page 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compress the packing components for about 1 to about 90 seconds based on the desired degree of compression, and since Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch in view of Dodson (U.S. Patent 5,050,298).
Bartsch discloses a method substantially as claimed except for wherein the density of each of the plurality of packing components forming the packing cartridge is between about 1.2 g/cc and about 2.5 g/cc. However, Dodson teaches a similar method of forming a packing cartridge from graphite components (abstract) wherein the resulting components are compressed to a density of 85-120 pounds per cubic foot ([1.36-1.92 g/cm3] column 5, lines 33-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have compressed the packing components to the claimed density as taught by Dodson in order to have ensured the desired sealing performance of the packing ring.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726